Citation Nr: 1101186	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2010.  A transcript of 
the hearing is included in the claims folder.

The Board notes that the Veteran's appeal originally involved the 
disability rating for his service-connected PTSD.  However, 
during the pendency of his appeal, the United States Court of 
Appeals for Veterans Claims (Court), issued a decision in Rice v. 
Shinseki, 22 Vet. App. 447, 452-53 (2009), that affects this 
case.  The Court held that there is no freestanding claim for 
TDIU.  The Court also held that a claim for TDIU can be 
reasonably raised by the record, to include in cases involving a 
claim for an increased rating for an already service-connected 
disability.  Id. at 453-54.  

The issue of entitlement to a TDIU rating has been raised by the 
evidence of record in this case.  The issue will be adjudicated 
by the Board along with the issue of entitlement to a disability 
rating in excess of 50 percent for service-connected PTSD.




FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by 
symptoms that have resulted in occupational and social impairment 
with deficiencies in most areas; total occupational and social 
impairment has not been shown.

2.  The Veteran's service-connected PTSD is as likely as not of 
such nature and severity as to prevent him from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2010)

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from March 1968 to March 1970.  
He had combat service in the Republic of Vietnam.  His military 
awards include a Navy Achievement Medal with combat "V" device 
and the Combat Action Ribbon.  He initially sought entitlement to 
service connection for PTSD in February 2003.

The Veteran was afforded a VA examination in June 2003.  The 
examiner noted that the Veteran had begun counseling with VA in 
2003.  He was working on decreasing his depression and anxiety.  
The Veteran had been married for 26 years, but was divorced in 
1999.  He had worked in the same plant for 18 years after 
service, but it closed.  He had moved to the area and worked as a 
self-employed carpenter and reported he could barely make ends 
meet.  His number of work days varied and he worked 20-25 hours 
per week.  Previously he had been working 50-60 hours a week.  He 
had recently had to sell his house and move in with a girlfriend.  
He was also noted to abuse alcohol.

The Veteran was diagnosed with mild, chronic PTSD.  He was given 
a global assessment of functioning (GAF) score of 65, although 
the examiner had noted that VA outpatient records reflected a GAF 
of 60.  The examiner noted that the counseling appeared to help 
the Veteran and it would be useful if he had medication and 
received treatment to stop drinking.

The Veteran was granted service connection for PTSD in June 2003.  
His disability rating was established at 10 percent.  

The Veteran sought a higher rating.  He was seen by the same VA 
examiner in April 2004.  The examiner provided a complete review 
of VA treatment records in the claims folder as well as his prior 
examination of the Veteran in June 2003.  The Veteran reported 
having a hard time finding work.  He had gone to job interviews 
and then on to the job, but could not perform.  He thought it 
might be due to all of the people he had to be around.  He had 
been taking jobs that paid well below what he used to earn.  He 
was not receiving current treatment and had not for over four 
months.  The Veteran no longer had a romantic relationship with 
his girlfriend and they simply shared a house as roommates.  The 
Veteran reported he was doing a maintenance job from 5-15 hours 
per week and trying to get contracting work when he could.  Those 
jobs were always of short duration.  

The examiner provided a GAF score of 60 and said this reflected 
moderate symptoms.  He said the Veteran had shown some 
deterioration in being able to hold a job and his personal 
relationship was now just friendship.  The Veteran had reported 
that he had no friends but did participate in a horseshoe league 
once a week.  The examiner added that the Veteran continued to 
have problems with alcohol and needed counseling and to stop 
drinking.  

The Veteran's disability rating was increased to 30 percent in 
June 2004.  The effective date for the increase was January 23, 
2004.

The Veteran appealed his disability rating in August 2005.  He 
said that he no longer had a girlfriend and that he did not see 
anyone socially.  He said he sometimes thought the police and 
others were stalking him.  

He was afforded another VA examination, with the same VA examiner 
in October 2005.  The examiner again reviewed the VA treatment 
records in the claims folder and his prior examination report.  
The Veteran reported his current biggest problem was being places 
on time and not being able to work around a lot of people, 
especially if he did not know them.  He reported symptoms of 
isolation and not wanting to leave the house unless he really had 
to.  His father was now living with him and he was the primary 
caregiver.  

He continued to do part-time construction work.  He would work 
15-30 hours a week if the work was good, other times there was no 
work.  He reported he would go grocery shopping at times when 
there was nobody else in the store.  The Veteran reported his 
delusion of the police being after him.  He also reported a 
recurring dream of his having killed a woman.  The examiner 
continued the diagnosis of PTSD and provided a GAF score of 50.  
He said this represented serious symptoms.  The Veteran was 
isolating more, had suicidal ideation, even if of a passive 
nature and had difficulty finding and keeping work.  He could 
only work in certain situations.  

The examiner said that the Veteran's symptoms of isolating and 
not being able to work around people whom he did not know without 
experiencing extreme anxiety and difficulty focusing made him 
unemployable in a normal work environment.  

The Veteran's disability rating was increased to 50 percent in 
November 2005.  The effective date of the increase was January 
23, 2004.  In March 2006, the Veteran withdrew his appeal of the 
disability rating.

The Veteran's current claim for an increased rating was received 
on June 5, 2007.  VA records for the period from August 2005 to 
September 2006 were associated with the claims folder.  The 
records did not reflect any treatment for the Veteran's PTSD.  
They reflect care provided for unrelated medical conditions.  

In July 2007, the Veteran was afforded a VA examination by the 
same examiner who had evaluated him in 2003, 2004, and 2005.  A 
review of prior information was included in the report.   The 
Veteran was not receiving any psychiatric treatment, counseling 
or therapy.  He reported that had difficulty getting anywhere 
because of his anxiety.  The Veteran also reported that he did 
his own cooking, cleaning, and grocery shopping.  He took care of 
his father.  He did yard work and little projects around the 
house.  He still had his driver's license but did not like to 
leave home because he felt uncomfortable.  The Veteran reported 
that he had not worked for the last 1 1/2 years.  He had been doing 
odd jobs, carpentry and painting.  He stopped because he was no 
longer getting work.  He also said he had difficulty with meeting 
new people.  The Veteran still lived with his friend and his 
father.  He saw his children twice a year.  He said that he had 
no friends to socialize with and had no hobbies or recreational 
activities.  The Veteran said he drank about nine beers a day and 
occasionally smoked marijuana.  

The examiner said the Veteran's behavior was tense and his speech 
was somewhat rapid and showed slight pressure.  The Veteran had 
an anxious mood and his affect was appropriate to his mood.  The 
examiner said there was no evidence of depersonalization but 
there was evidence of derealization.  The Veteran denied 
hallucinations or illusions.  The examiner said the Veteran's 
thought process was tangential and circumstantial and he was 
easily redirected to the topic at hand.  There was no evidence of 
preoccupation or obsessions and no delusions.  The Veteran also 
had no suicidal or homicidal ideation.  He was oriented times 
three.  The examiner said there were some mild problems with 
attention and concentration that resulted in mild short-term 
memory problems.  The Veteran's long-term memory appeared to be 
intact.  His ability for abstract and insightful thinking was in 
the low-average range.  The examiner said the Veteran's common 
sense reasoning as well as moral and ethical judgment were within 
normal range.

The Veteran said that he slept about 5 hours a night.  He was 
occasionally awakened by nightmares.  The Veteran said he would 
drink his beers before going to bed and this is what would put 
him to sleep.  The Veteran said that he could not "get away" 
from his Vietnam trauma.  Once he would feel it, he said he would 
relive it and try think over what he could have done differently.  
The Veteran said he could not get close to people and described 
himself as emotionless.  

The examiner provided diagnoses of PTSD and alcohol dependence 
secondary to PTSD.  He also provided a GAF score of 50.  He again 
noted that the Veteran's symptoms were in the serious range.  
This was because the Veteran stayed to himself and isolated.  He 
had difficulties in large crowds and did not really have any 
friends or family with whom he socialized.  The Veteran supported 
himself through his father's pension and by his VA disability 
compensation.  

The examiner said the frequency of the Veteran's symptoms was 
ongoing and that there had not been any periods of remission.  He 
noted the Veteran was not in treatment.  The Veteran had also 
been unemployed for 1 1/2 years but the examiner said that the 
Veteran could work in a job where he worked alone, like a 
nighttime maintenance-type job, or janitorial-type work.  He said 
the Veteran's psychiatric symptoms seriously affected his social 
functioning.  

The examiner added that, if the Veteran was able to find a job 
where he could work alone, either during the day or at night, 
where his boss would know about his difficulties, the Veteran 
could function pretty well.  Such a setting might be very helpful 
to the Veteran.

Associated with the claims folder are VA treatment records for 
the period from July to September 2007.  An entry from July 2007 
noted that the Veteran reported the VA examiner said he should 
seek treatment.  The Veteran reported that he had a hard time 
doing anything and avoided people.  His father lived with him and 
his health was progressively worsening.  He said he had not been 
able to work for the last 1 1/2 years.  He said he could not get 
small tasks done without going into "overload."  The Veteran 
reported that he drank 6-9 beers a day but had gone through short 
periods of not drinking.  He said that he had thought of suicide 
but that would make things worse for his father.  The Veteran 
noted he had been going to therapy several years earlier but 
stopped after being urged to go to the Vet Center.  He said he 
had not tried medications as he had been told he was not a 
candidate because of his drinking.  He was prescribed medication 
to help with his anxiety and depression.  

The Veteran's claim for an increased rating was denied in 
September 2007.  

VA records for the period from September 2007 to February 2008 
include a compensated worked therapy (CWT) evaluation dated in 
January 2008.  The Veteran was noted to have worked in the 
construction industry for over 20 years.  The downturn in the 
housing market and his age made him unable to continue to work in 
the profession.  He had interests in an indoor job such as a 
painter, assembly, warehouse or manufacturing.  He had a lead on 
a job but required his birth certificate and Social Security 
card.  A second CWT entry from February 2008 noted that the 
Veteran had a job as a window salesman for a company that worked 
out of a department store.  He had been employed for four days.  
He was being paid $10 per hour and this would increase to $13 per 
hour after his training period.  

The Veteran perfected the appeal of his claim in April 2008.  He 
said he had tried to work but could not do it.  He said he was 
unable to cope with the people.  He said he was having thoughts 
of killing himself.

VA records for the period from April to July 2008 show that the 
Veteran was seen again by a CWT manager in April 2008.  The 
Veteran was unemployed again.  He reported much distress with no 
work and mounting financial concerns.  He was given leads on six 
jobs.  He said that his resume may need work since it 
concentrated on construction, an area in which he could no longer 
work.  He reported he was the primary caregiver for his father 
and he had difficulty finding work that would allow him to be 
away from the house in the evenings.  His telephone had recently 
been turned off.  A social work note from June 3, 2008, noted 
that the Veteran said he was getting some part-time work but not 
much.  His truck had been repossessed as he had missed payments 
for several months.  

The Veteran reported to a VA emergency room at the end of June 
2008.  He had had an argument with his roommate and her grandson.  
He was admitted due to his symptomatology.  The pertinent records 
note that his father had died several days prior to admission.  
The Veteran had stopped drinking in December 2007 but was now 
drinking to get drunk.  The GAF on admission was given as 29 with 
Axis I diagnoses of depressive disorder, not otherwise specified 
(NOS), rule out (r/o adjustment disorder with depressed mood, r/o 
substance induced mood disorder, alcohol dependence, tobacco 
dependence, and PTSD.  The Veteran was discharged within a week 
in early July 2008 with the same diagnoses.  His GAF was listed 
as 40 at that time.  

A Vet Center Intake/History and Assessment noted an evaluation 
was conducted in April 2009.  The report indicated that it was a 
brief, incomplete summary and required additional follow-up.  The 
Veteran described himself with chronic anger, need to control, 
and isolation from others.  He said he was confused and 
experienced unpleasant dreams.  His combat history in Vietnam was 
noted.  The report said the Veteran's stressors had significantly 
affected the Veteran's post-service life.  The Veteran's social 
history included his marriage of 26 years, his two children, his 
divorce in 1999 as well as his work in a manufacturing plant and 
one of his children staying with him after the divorce.  The 
report said the Veteran met the diagnostic criteria for PTSD.  
The report further stated that the Veteran was viewed as 
unemployable due to anxiety, intrusive thoughts, startle response 
and poor readjustment to civilian life.  

A VA outpatient entry from October 2009 noted that the Veteran 
felt well employed at a local college.  He was noted as not using 
alcohol.  

The Veteran was afforded a VA examination in December 2009.  This 
was by the same examiner as the prior examinations, thus, his 
fifth examination of the Veteran.  The examiner noted the brief 
period of hospitalization from June to July 2008.  He said the 
Veteran had had an alcohol relapse and suicidal ideation due to 
the death of his father.  He noted that the VA outpatient records 
indicated that the Veteran had failed to report for several 
mental health appointments after his discharge from the hospital.  
The Veteran said he was depressed due to a series of events.  He 
could not get a job and had been doing day labor by working out 
of a local service.  He was not following up with his mental 
health treatment.  He said he could not make his appointments if 
he did not have money for gas.  He reported that he worked about 
three days a week when work was available.

The Veteran was still living with his same roommate.  He saw his 
two children once or twice a year.  His hobbies included 
painting.  He said he drank alcohol when he could afford it and 
when he did buy it, he would drink a six pack in one sitting.  He 
said he did not smoke marijuana because he could not afford it.  

The examiner said the Veteran's behavior was tense and his speech 
was slow and hesitant.  His mood was anxious and depressed.  He 
said the Veteran's affect was appropriate to his mood and there 
were no indications of depersonalization or derealization and no 
hallucinations or illusions.  The examiner said the Veteran's 
thought process tended to be circumstantial but he was easily 
redirected to the topic at hand.  There were no obsessions.  The 
Veteran was preoccupied with his lack of work and lack of money.  
The examiner said the Veteran had suicidal ideation of a passive 
nature but no homicidal ideation.  The Veteran was oriented times 
three and functioning in the average range of intelligence.  His 
attention and concentration and short-term and long-term memory 
were said to be commensurate with his age.  The Veteran's ability 
for abstract and insightful thinking were said to be within the 
normal range and his common sense reasoning and judgment, as well 
as moral and ethical thinking, were within normal limits.  

The Veteran reported 5-6 hours of sleep a night and woke up only 
to go to the bathroom.  His appetite was said to be "not bad" 
and his energy level "ok."  He reported his depression to be a 
5 on and a 1-10 scale and his anxiety an 8.  The examiner said 
the Veteran's anxiety appeared to be more situational such as 
when he was in a new situation, or large crowds.  The Veteran 
reported he thought about his stressors at least twice a week.  
He would feel anxiety for the people in the current war.  His 
memories intruded on his thought process.  The Veteran said he 
rarely had nightmares, maybe once every six months.

The examiner said the Veteran met the diagnostic criteria for 
PTSD.  He also said the Veteran met the criteria for alcohol 
dependence secondary to PTSD and adjustment disorder, with 
depressed mood, due to lack of work.  He provided a GAF of 60.

In assessing the Veteran's status, the examiner said the GAF 
score was on the high end of moderate symptoms.  He said this was 
because the Veteran was functioning moderately well.  He had cut 
back on his drinking and was working whenever he could.  The 
examiner said the Veteran's symptoms were ongoing with no period 
of remission.  He noted the Veteran was unemployed from full-time 
work, but did work when it was available.  He said the Veteran's 
psychiatric symptoms mildly to moderately interfered with his 
employment and social functioning.  

The examiner added that the Veteran had a good work ethic.  He 
said the Veteran reported that he was making work his highest 
priority.  He noted that the Veteran helped around the house such 
as yard work and snow shoveling along with some cleaning inside, 
vacuuming and cleaning the bathroom.  He noted that the Veteran 
had his driver's license.  The examiner said the Veteran's PTSD 
symptoms required continuous medication.  He had occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks due to signs and symptoms.  The 
examiner said that, generally, the Veteran had satisfactory 
functioning in routine behavior, self care, and normal 
conversation.  

The Veteran testified at a Board hearing in August 2010.  The 
Veteran, through his representative, said they were seeking a 
total rating.  The Veteran testified that he was still doing day 
work through a local service.  He reported that he earned $42 a 
day when he did work.  It was nothing skilled and often involved 
doing clean-up work at different places.  He said he had to drive 
to the service early in the day if he wanted to be considered for 
work that day.  He would then have to drive to the work site.  
The Veteran said paying for the gas sometimes took a lot of his 
earnings.  He had to drive approximately 24 miles to the service.  
He said that he might work 15 to 18 days in a month.  He said 
there were days when he would not get picked to work and that 
there currently was not a lot of work to be had.  

The Veteran said there were some days when he could not make it 
to the service.  He said his medications sometimes caused 
diarrhea and this would keep him from getting there in time.  
Other times, he said he was just not up to it.  The Veteran felt 
that his ability to read and write had degraded.  He said his 
spelling was terrible and this hurt his chances of getting any 
technical work.  He also said he had applied to every place there 
was to apply for work but had been turned down.  

The Veteran described the incident that lead to his being 
hospitalized with VA for a couple of days in 2008.  He felt sure 
it was in 2009 but the VA records clearly show it was June to 
July 2008.  In regard to his treatment, the Veteran felt he was 
not making any progress and he was getting behind financially.  
He said he would rather go to work and make a few dollars than 
sit at VA.  

II.  Analysis

PTSD Schedular Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity. Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2010).  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).

Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  The Board also acknowledges that, as an increased rating 
claim, the potential for staged evaluations is applicable in this 
case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD has been rated as 50 percent disabling under 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2010).  Under Diagnostic 
Code 9411, a 50 percent rating is for consideration where there 
is occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is applicable where there is 
total occupation and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 
p. 32).  A GAF score of 61 - 70 is defined as "Some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupations, or school functioning (e.g., 
occasional truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Ibid.  A GAF score of 31 - 40 is 
defined as "Some impairment in reality testing or communication 
(e.g.. speech is at times illogical, obscure or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school)."  Finally a GAF score of 21 - 30 is defined as 
"Behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) OR inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends)."

In reviewing the evidence of record, the Board finds that the 
evidence clearly does not justify a 100 percent schedular rating 
at any time during the pendency of the appeal.  The Veteran's 
symptoms, as recorded in all of the VA examinations of record, as 
well as the several mental health-related outpatient entries are 
not such as to reflect the symptomatology listed for a 100 
percent rating at any time.  There has been no gross impairment 
of thought processes or communication, no persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting himself or others; intermittent inability to perform 
activities of daily living, disorientation to time or place, or 
memory loss for names of close relatives, own occupation or own 
name.  The symptoms, even described differently in the record, do 
not equate to any of the above-listed symptoms.

Moreover, the Veteran does not demonstrate that his symptoms 
cause him to be totally impaired in either his social or 
occupational functions.  He has serious impairments in both areas 
but the evidence establishes that he is occupationally 
functional, albeit limited.  He works when he can and continually 
strives to find employment.  The VA examiner, in both his 2007 
and 2009 examination reports, said the Veteran was capable of 
work.  The Board acknowledges the Vet Center report that said the 
Veteran was unemployable; however, this was a limited assessment 
as indicated in the report.  There was no rationale to support 
that statement and, when considered against the other evidence of 
record, is not as probative of the issue of whether the Veteran's 
disability rises to the level of total occupational impairment.  
As for the less than one-week hospital stay and the two GAF 
scores of 29 and 40 on admission and discharge, they represent an 
extremely acute, and short-lived, exacerbation of the Veteran's 
disability.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 
(2001) (vacating Board decision, in part, for failure to consider 
lower GAF scores that reflected a more severe disability than the 
GAF scores cited by the Board).  The exacerbation was of such an 
acute phase it would not warrant a staged 100 percent rating for 
any period of time.  

Socially, the Veteran has maintained a relationship with his 
roommate since at least 2003.  Romantic at first, they remain as 
friends.  The Veteran provided healthcare to his father for his 
last years.  Although the Veteran finds it difficult to be in 
settings around unknown people or crowds, he is still able to 
function by reporting for work, especially his current situation 
with a local service.  Thus, he is not totally impaired either 
socially or occupationally such as to warrant a 100 percent 
rating.   

However, the Veteran does have serious symptoms of PTSD that do 
impact his social and occupational functioning such that a 70 
percent rating is in order.  He has deficiencies in work, no 
friends, problems with his family with limited contact, and 
difficulty in coping with his life stressors, to include his 
combat memories and continuous financial problems due to lack of 
work.  

The Board notes that the Veteran's symptoms do not exactly match 
those listed in 38 C.F.R. § 4.130 for a 70 percent rating.  The 
use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

The Board finds that the Veteran's overall symptomatology, as 
evidenced by the 2007 and 2009 VA examination reports, as well as 
the VA treatment records, the Veteran's statements and testimony, 
reflect a serious/severe disability.  The disability is greater 
than the current 50 percent rating assigned.  In resolving 
reasonable doubt in favor of the Veteran, a 70 percent rating 
more accurately reflects the Veteran's overall disability during 
the pendency of his current claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).

TDIU

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation. 38 
C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2010).

A total disability rating based on individual unemployability due 
to service-connected disability may be assigned where the veteran 
is rated at 60 percent or more for a single service-connected 
disability, or rated at 70 percent for two or more service-
connected disabilities with at least one disability rated at 
least at 40 percent, and when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2010).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) (2010).  
Marginal employment may be held to exist, on a facts found basis, 
such as a sheltered workshop.  Factors to be considered include 
the veteran's education and employment history.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-32 (1991).

Individual unemployability must be determined without regard to 
any non-service connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a) (2010); see 38 C.F.R. § 4.19 (2010) 
(age is not a factor in evaluating service- connected disability 
or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Veteran meets the disability rating requirement for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) with the 
Board's decision to grant him a 70 percent rating for his 
service-connected disability.  He did not finish high school 
prior to service and has not obtained a high school equivalency 
diploma.  He previously sought VA education benefits to pursue a 
truck driving instructional program.  His primary work 
experiences consist of working in a sheet metal factory for 18 
years and thereafter in construction as a carpenter.  Over the 
last 10 years or more he has done only short-term labor that is 
only sometimes construction related.

The evidence in this case supports a finding that the Veteran's 
service-connected PTSD renders him unable to obtain and maintain 
substantially gainful employment.  It is true that his 
geographical area represents some difficulty in the opportunity 
for substantially gainful employment.  However, the VA examiner 
has stated in his examination from 2007 that the Veteran would 
require employment in a special work environment where he was 
working by himself with an understanding boss.  The Vet Center 
assessment from April 2009 has probative value in assessing 
entitlement to a TDIU rating as the assessment that the Veteran's 
PTSD renders him unemployable is in keeping with the other 
medical evidence and opinions of record.

The most recent VA examination of December 2009 was more positive 
in regard to the Veteran's employability.  However, the report 
noted more the Veteran's wanting to work than his ability to 
engage in substantially gainful employment.  The examiner pointed 
to chores the Veteran did around the house by way of improvement 
in his ability to function.  The examiner did not retract or 
change his previously stated opinions regarding the Veteran's 
inability to work in a normal work environment or without special 
accommodations.  With resolution of reasonable doubt in the 
Veteran's favor, the Board finds that an award of TDIU is 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran submitted his claim for an increased rating in June 
2007.  As discussed in the Introduction section of this decision, 
the Veteran did not make a claim for a TDIU rating, rather, the 
Board found that the issue was raised by the evidence of record.  
Consequently, there was no notice letter provided to the Veteran 
in regard to the issue of entitlement to TDIU.

The RO wrote to him in June 2007.  The Veteran was advised of the 
evidence required to substantiate his claim for an increased 
rating for his PTSD.  He was further advised of the information 
required from him to enable VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence on 
his behalf.  The RO informed the Veteran on the types of evidence 
he could submit that would support his claim for an increased 
rating.  Finally, the letter provided the notice elements 
regarding how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A Report of Contact memorializing a conversation with the Veteran 
on August 21, 2007, noted that he had nothing further to submit 
in support of his claim.  

The Veteran's claim for an increased rating for his PTSD was 
denied in September 2007.  He disagreed with the denial in 
October 2007.  He submitted a statement in support of his claim 
in November 2007.  He perfected his appeal in April 2008.

The RO wrote to the Veteran in May 2008.  The letter was provided 
as a result of a decision in Vazquez-Flores v. Peake, 22 Vet. App 
37, 43 (2008) (Vazquez-Flores I) that required VA to provide more 
specific notice in certain increased rating claims.  Although 
this decision was vacated and remanded by the United States Court 
of Appeals for the Federal Circuit in 580 F.3d 1270 (Fed. Cir. 
2009) (Vazquez-Flores II), the Veteran still received notice for 
his PTSD disability.  The letter provided essentially the same 
notice as the letter of June 2007 in regard to effective dates 
and how disability ratings are determined.

The RO provided a more extensive Vazquez-styled letter in October 
2008.  This letter provided the same notice elements for ratings 
and effective dates.  It also included the specific rating 
criteria used to evaluate the Veteran's PTSD disability.  

The Board notes that United States Court of Appeals for Veterans 
Claims (Court) issued an opinion in Vazquez-Flores v. Shinseki, 
24 Vet. App. 94 (2010) (Vazquez-Flores III) that addressed the 
holding from the Federal Circuit.  The Court held that failure to 
provide any notice on how to substantiate a claim for increased 
benefits would be a lack of notice on a key element.  However, 
providing inadequate or incomplete notice on how to substantiate 
a claim for increased benefits, such as notice to provide 
evidence on how a disability had worsened but not its impact on 
employment, would not be lack of notice on a key element.  The 
Court stated that, "... except when section 5103(a) notice how to 
substantiate an increased-rating claim simply is not provided at 
all, a shift of the appellant's burden to the Secretary to show 
that the appellant was not prejudiced is unwarranted."  Id. at 
106-07.

The Veteran's claim was readjudicated in May 2009.  His claim for 
an increased rating remained denied.  He was issued a 
supplemental statement of the case (SSOC) that addressed the 
evidenced added to the record since the statement of the case and 
explained the basis for the continued denial of the claim.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He was provided the 
necessary information on how to substantiate his claim for an 
increased rating.  He responded to his initial notice letter and 
informed the RO he had no additional evidence or information to 
submit.  He later submitted lay statements in support of his 
claim and argued why the evidence demonstrated his entitlement to 
an increased rating.  He was provided with additional notice 
letters, specific to his increased rating claim and his claim was 
readjudicated.  Thus, the Board is satisfied that the duty-to-
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claim has been obtained.  VA records 
identified by the RO were obtained.  A Vet Center assessment was 
obtained and included in the record.  The Veteran was afforded 
two VA examinations.  He testified at a Board hearing.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist.  The Veteran has not identified any other 
pertinent evidence not already of record.  The Board is also 
unaware of any such evidence.


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a TDIU rating is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


